Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election in the reply filed on the invention of 1A-10A is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 21-26, 31-32, 34, 36, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshitani et al., US 2017/0278974.
Yoshitani et al. shows the invention as claimed including a transistor comprising semiconductor oxide channel material 130, conductive gate material 150 adjacent the channel material, and a 
Concerning dependent claim 2, the heterogeneous insulative region includes an abrupt interface between two different insulative compositions (see paragraph 0153).
With respect to dependent claim 4, note that the heterogeneous insulative region includes at least three different compositions (141,142,443).
Regarding dependent claim 5, the heterogeneous insulative region includes a second composition 443 sandwiched between a first composition 141 and a third composition 142; wherein the first composition is directly against the channel material and the third composition is directly against the gate material; and wherein the second composition (aluminum oxide) has a higher dielectric constant than the first and third compositions.
Concerning dependent claim 6, note that the first composition includes fixed charges (see paragraph 0064).
With respect to dependent claim 8, note that the first composition is non-ferroelectric.
Regarding dependent claims 21-22, note that the third composition comprises silicon oxide (see paragraph 0156).
Concerning dependent claim 23, the gate material 150 comprises metal and inherently the third composition alleviates fermi-level pinning between the second composition and gate material (see paragraph 0067).
With respect to dependent claim 24, note that the semiconductor oxide includes InGaZnO (see paragraph 0061).
Regarding independent claims 25 and 31, note that the second insulative composition (aluminum oxide) having a higher dielectric composition than the first.

Regarding dependent claims 32 and 36, note that the first and second insulative materials are homogeneous materials.
With respect to dependent claim 34, note that when giving the claim its broadest reasonable interpretation the first insulative material can comprise two different materials adjoining along an abrupt interface.
Concerning dependent claim 38, note that the second insulative structure can include a second and third material joined along an abrupt interface.

Claim(s) 40-41 and 43-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawabe et al., US 2019/0296155.
Sawabe et al. shows the invention as claimed including integrated memory 400 comprising:
An array of access transistors 100, each of the access transistors 100 comprising an active region which includes a first source/drain region 12, a second source/drain region 14 and a channel region 16 between the first and second source/drain regions; the array comprises rows and columns (see paragraphs 0026, 0107 and figs. 1 and 14-16);
The active regions of the access transistors including semiconductor material which includes at least one element selected from Group 13 of the periodic table in combination with at least one element selected from group 16 of the periodic table; said semiconductor material being within at least the channel regions (see fig. 1 and paragraph 0032);
First conductive structures BL extending along the rows of the array and having gating segments adjacent the channel regions of the access transistors;
Heterogeneous insulative regions (20,22) between the gating segments and the channel regions;

Storage-elements 101 electrically coupled with the second source/drain regions.	
Concerning dependent claim 41, the semiconductor material is a semiconductor oxide (see paragraph 0032).
With respect to dependent claim 43, the storage elements are capacitors.
Regarding dependent claim 44, the first conductive structures are coupled with driver circuitry 212 (see fig. 13 and paragraph 0107).
Concerning dependent claim 45, the second conductive structures are coupled with sensing circuitry 215 (see fig. 13 and paragraph 0107).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 10, 12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al., US 2017/0278974.

Regarding claims 12 and 16 and the particular composition being discontinuous, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al., US 2017/0278974 in view of Onizawa et al., US 8,551,842.
Yoshitani et al. is applied as above but does not expressly disclose wherein the first composition comprises aluminum and oxygen, the second composition comprises hafnium, niobium, or zirconium in combination with oxygen, and the third composition comprises silicon and oxygen. Onizawa et al. discloses a gate insulator comprising at least one of silicon oxide, zirconium oxide, hafnium oxide, or aluminum oxide (see col. 8-lines 17-21). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the product of Yoshitani so as to .

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al., US 2017/0278974 in view of Sawabe et al., US 2019/0296155.
Yoshitani et al. is applied as above but does not expressly disclose the claimed channel configuration. Sawabe et al. discloses the claimed channel configuration including a gate electrode 18 around the channel region 16 (see fig. 1 and paragraph 0034). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yoshitani et al. so as to comprise the channel/gate configuration of Sawabe et al. in order to construct a vertical transistor which allows for higher integration and ability to be used in higher power applications.

Claims 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe et al., US 2019/0296155 in view of Yoshitani et al., US 2017/0278974.
Sawabe et al. is applied as above but does not expressly disclose the first-third claimed compositions. Yoshitani et al. discloses a heterogeneous gate insulative region includes a second composition 443 sandwiched between a first composition 141 and a third composition 142; wherein the first composition is directly against the channel material and the third composition is directly against the gate material; and wherein the second composition (aluminum oxide) has a higher dielectric constant than the first and third compositions (see paragraphs 0060-0061 and fig. 14 and its description).

46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe et al., US 2019/0296155.
Sawabe et al. is applied as above but does not expressly disclose where the driving or sensing circuitry is directly under the access transistors. However, a prima facie case of obviousness exists because rearrangement of parts has been held to have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



February 16, 2022